                                                                             Page 1 of 3
           Case 4:20-cv-00335-SHR Document 1-1 Filed 08/06/20 Page 1 of 3
                 UNITED STATES DISTRICT COURT
                     DISTRICT OF ARIZONA

                       Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial
Conference of the United States in September 1974. The data is required for the use of
the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or
other papers as required by law. This form is authorized for use only in the District of
Arizona.

 The completed cover sheet must be printed directly to PDF and
 filed as an attachment to the Complaint or Notice of Removal.
                                                        Jami Snyder , Director
                                                        of the Arizona Health
Plaintiff                                     Defendant
          D. H. ; John Doe                              Care Cost Containment
(s):                                          (s):
                                                        System, in her official
                                                        capacity
County of Residence: Pima                    County of Residence: Maricopa
County Where Claim For Relief
Arose: Pima

Plaintiff's Atty(s):               Defendant's Atty(s):
Daniel C. Barr
Perkins Coie LLP
2901 N. Central Avenue, Suite 2000
Phoenix, Arizona 85012
602-351-8085

Janet M. Howe
Perkins Coie LLP
2901 N. Central Avenue, Suite 2000
Phoenix, Arizona 85012
602-351-8187

Brent P. Ray
http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                      8/5/2020
                                                                      Page 2 of 3
          Case 4:20-cv-00335-SHR Document 1-1 Filed 08/06/20 Page 2 of 3
King & Spalding LLP
353 N. Clark Street, 12th Floor
Chicago, Illinois 60654
312-995-6333

Andrew J. Chinsky
King & Spalding LLP
353 N. Clark Street, 12th Floor
Chicago, Illinois 60654
312-995-6333

Asaf Orr
National Center For Lesbian Rights
870 Market Street, Suite 370
San Francisco, California 94102
415-392-6257

Abigail K. Coursolle
National Health Law Program
3701 Wilshire Boulevard, Suite 750
Los Angeles, California 90010
310-204-6010

Catherine McKee
National Health Law Program
3701 Wilshire Boulevard, Suite 750
Los Angeles, California 90010
310-204-6010


II. Basis of             3. Federal Question (U.S. not a party)
Jurisdiction:

III. Citizenship of
Principal Parties
(Diversity Cases Only)
             Plaintiff:-N/A
          Defendant:-N/A
http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                 8/5/2020
                                                                          Page 3 of 3
           Case 4:20-cv-00335-SHR Document 1-1 Filed 08/06/20 Page 3 of 3

IV. Origin :              1. Original Proceeding

V. Nature of Suit:        440 Other Civil Rights

VI.Cause of Action:       Arizona Administrative Code R9-22-205-B.4(a)
                          violates the Medicaid Act’s EPSDT requirements,
                          42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43)(A), (C),
                          1396d(a)(4)(B), and 1396d(r)(5); the Medicaid
                          Act’s comparability requirement, 42 U.S.C. §
                          1396a(a)(10)(B); Section 1557 of the Affordable
                          Care Act, 42 U.S.C. § 18116; and the Equal
                          Protection Clause of the Fourteenth Amendment to
                          the U.S. Constitution.
VII. Requested in
Complaint
         Class Action:Yes
       Dollar Demand:
        Jury Demand:No

VIII. This case is not related to another case.

Signature: Daniel C. Barr

     Date: 8/6/2020
If any of this information is incorrect, please go back to the Civil Cover Sheet Input
form using the Back button in your browser and change it. Once correct, save this
form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                   8/5/2020
